
	
		II
		111th CONGRESS
		1st Session
		S. 1468
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2009
			Mr. Webb (for himself
			 and Mr. Brown) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To increase access to adult education to provide for
		  economic growth. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Adult Education and Economic
			 Growth Act of 2009.
		2.FindingsCongress finds the following:
			(1)In order to
			 remain competitive in today’s global economy, the United States must reverse
			 the trend of underinvestment in adult education and workforce development and
			 empower its workforce through adequate resources and effective and innovative
			 educational and workforce programs. Since 1979, investments in adult education
			 and workforce development programs have declined in real terms by more than 70
			 percent.
			(2)Current Federal
			 adult basic education programs serve less than 3,000,000 individuals a year.
			 Some States have experienced difficulties integrating adult education public
			 job training and career and technical education programs that could help these
			 individuals meet specific industry demand while advancing along a career
			 path.
			(3)In 2007, more
			 than 25,000,000 adults ages 18 through 64 had no high school credential. Every
			 year, 1 in 3 young adults—more than 1,200,000 people—drop out of high
			 school.
			(4)Employers need
			 highly skilled workers to be able to compete globally. Between 2004 and 2014,
			 24 of the 30 fastest-growing occupations are projected to demand workers with
			 some form of postsecondary education or training. Yet nearly half of the United
			 States workforce has a high school diploma or less.
			(5)Technology and
			 globalization, coupled with the unfolding economic recession, are rendering
			 low-wage and low-skill workers particularly vulnerable. Unemployment is highest
			 among those without a college degree and has grown at a faster rate among this
			 group since the start of the economic recession in December 2007.
			(6)According to the
			 Bureau of Labor Statistics, the unemployment rate for individuals age 25 and
			 older who have less than a high school diploma has risen from 7.5 percent in
			 December 2007 to 14.8 percent in April 2009. The unemployment rate for high
			 school graduates with no college degree has increased from 4.6 percent to 9.3
			 percent. The unemployment rate for high school graduates with some college
			 experience or an associate degree has risen from 3.7 percent to 7.4
			 percent.
			(7)The United States
			 ranks 11th among OECD countries in percent of young adults with a high school
			 diploma—the only country in which younger adults are less educated than the
			 previous generation.
			(8)In 2006,
			 18,400,000 adults spoke English less than very well, according
			 to the United States Census Bureau (2006 American Community Survey). Of these
			 adults, 8,200,000 held no high school credential and 5,000,000 had completed
			 high school but were not college or job ready.
			(9)Although
			 88,000,000 adults ages 18 to 64 have a high school diploma or less, or limited
			 English proficiency, funding for programs authorized under the Workforce
			 Investment Act of 1998 for adults, dislocated workers, and youth declined by
			 about 12 percent between 2000 and 2007.
			(10)According to the
			 National Commission on Adult Literacy, 1 in every 100 adults in the United
			 States 16 and older is in prison or jail in the United States. About 43 percent
			 do not have a high school diploma or its equivalent, and 56 percent have very
			 low literacy skills. Ninety-five percent of incarcerated individuals return to
			 our communities.
			(11)In order to meet
			 the needs of the workforce, there must be a strong connection between the adult
			 education and workforce development system, in order to better meet the needs
			 of limited English proficient job seekers and those with basic skills
			 deficiencies. For example, in program year 2006, less than 1 percent of
			 individuals who exited the title I adult program under the Workforce Investment
			 Act of 1998 were co-enrolled in adult education.
			(12)Workforce
			 development programs, including adult education, throughout the Federal
			 Government and the States are not aligned well, limiting their capacity to
			 leverage resources, to provide full and appropriate access to services, and to
			 provide reliable and comparable data related to activities and outcomes across
			 the programs.
			(13)In the current
			 economic climate, it is imperative that the United States invest in the
			 education, training, and development of all workers in the United States who
			 are unemployed or underemployed, to help fill the labor demands of the United
			 States so that they do not look elsewhere to find skilled workers.
			3.PurposesThe purposes of this Act are the
			 following:
			(1)To increase
			 access substantially to adult education, literacy, and workplace skills
			 services for adults who have limited basic skills, lack a high school diploma
			 or its equivalent, or are limited English proficient.
			(2)To create
			 seamless pathways from adult education and occupational skills development to
			 postsecondary education or training and workforce development programs and
			 services that help adult learners persist throughout the pipeline from the
			 lowest levels of basic literacy or English language proficiency to the
			 achievement of a level of proficiency that will enable the adult learner to
			 successfully transition to family-sustaining jobs in careers with the promise
			 of advancement.
			(3)To develop an
			 adult education, literacy, and work skills system that coordinates and
			 integrates adult education, literacy, and workplace skills services with
			 workforce development and postsecondary education and training opportunities
			 across agencies and programs.
			(4)To greatly
			 improve outcomes for adults receiving adult education, literacy, and workplace
			 skills services in terms of learning gains, acquisition of basic workforce
			 skills, accelerated learning, acquisition of a high school diploma or its
			 equivalent, or successful transition to postsecondary education or training or
			 to family-sustaining jobs in the workplace.
			IWorkforce
			 Investment Systems
			101.DefinitionsSection 101 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2801) is amended by adding at the end the following:
				
					(54)Integrated education and
				trainingThe term
				integrated education and training means training that combines
				education or training for a specific occupation or occupational cluster with
				English literacy instruction or other adult education, literacy, and workplace
				skills activities, including programs that provide for dual or concurrent
				enrollment.
					(55)Career
				pathwayThe term career pathway means a high
				quality, rigorous, engaging set of education, training, and workplace
				experiences that—
						(A)align adult
				education, job training, postsecondary education, or occupational training to
				create a pathway to attaining a recognized postsecondary education credential
				that will qualify an individual for career advancement in projected employment
				opportunities identified in the State plan under section 112;
						(B)include advising
				and counseling to support the development of individual education and career
				plans; and
						(C)lead to a
				secondary school diploma or its recognized equivalent (for individuals who have
				not completed secondary school), a postsecondary degree, a registered
				apprenticeship or another recognized occupational certification, a certificate,
				or a license.
						(56)Workplace
				skillsThe term workplace skills means the
				combination of basic skills, critical thinking skills, and self management
				skills with competency in utilizing resources, using information, working with
				others, understanding systems, working with technology, and other skills
				necessary for success in the workplace.
					(57)Registered
				apprenticeship programThe term registered apprenticeship
				program means an industry skills training program at the postsecondary
				level that combines technical and theoretical training through structured
				on-the-job learning with related instruction (in classrooms or through distance
				learning) while an individual is employed, working under the direction of
				qualified personnel or a mentor, and earning incremental wage increases aligned
				to enhanced job proficiency, resulting in the acquisition of a nationally
				recognized and portable certificate, under a plan approved by the Office of
				Apprenticeship or a State agency recognized by the Department of
				Labor.
					.
			102.PurposeSection 106 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2811) is amended by inserting adult education
			 and before workforce investment systems.
			103.State
			 workforce investment boardsSection 111 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2821) is amended—
				(1)in subsection
			 (b)(1)(C)—
					(A)in clause
			 (vi)(II), by striking and after the semicolon;
					(B)by redesignating
			 clause (vii) as clause (viii); and
					(C)by inserting
			 after clause (vi) the following:
						
							(vii)the lead State
				agency officials with responsibilities for the programs and activities carried
				out under title II; and
							;
				and
					(2)in subsection (d)(2), by inserting
			 adult education and before workforce investment
			 system.
				104.State
			 planSection 112 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2822) is amended—
				(1)in subsection
			 (a), by inserting and aligns with the State plan described in section
			 224 before the period at the end; and
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (4)—
						(i)in
			 subparagraph (B), by inserting academic levels and before
			 job skills;
						(ii)in
			 subparagraph (C), by striking and after the semicolon;
						(iii)in subparagraph
			 (D), by striking State; and inserting State, including
			 education, training, and registered apprenticeship programs and their
			 relationship to such career opportunities and skills and economic development
			 needs; and; and
						(iv)by
			 adding at the end the following:
							
								(E)the integrated
				education and training activities that will be integrated and aligned with
				workforce programs and services under this title, and the State’s efforts to
				increase the number of participants concurrently enrolled in adult education
				services under title II and training and employment activities under this
				title;
								;
						(B)in paragraph
			 (8)—
						(i)in
			 subparagraph (A)(x), by striking and after the semicolon;
						(ii)in
			 subparagraph (B), by striking the semicolon and inserting , including
			 performance on the core indicators described in section 212; and;
			 and
						(iii)by adding at
			 the end the following:
							
								(C)a description of
				any integrated data systems used to track performance outcomes over time for
				the participants in the programs and activities described in subparagraph
				(A);
								;
						(C)in paragraph (9),
			 by striking businesses and representatives of labor
			 organizations and inserting businesses, representatives of labor
			 organizations, and representatives of education and training (including adult
			 education providers, postsecondary education providers, and training
			 providers); and
					(D)in paragraph
			 (17)(A)(iv), by adding , including individuals receiving services under
			 title II after disabilities).
					105.Local
			 workforce investment boardsSection 117(h)(2)(A) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2832(h)(2)(A)) is amended—
				(1)in clause (v), by
			 striking and after the semicolon; and
				(2)by inserting
			 after clause (vi), the following:
					
						(vii)representatives
				of adult education;
				and
						.
				106.Local
			 planSection 118(b)(1) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2833(b)(1)) is amended—
				(1)in subparagraph
			 (B), by striking and after the semicolon;
				(2)in subparagraph
			 (C), by inserting academic levels and before job
			 skills; and
				(3)by adding at the
			 end the following:
					
						(D)the type and
				availability of workforce investment activities in the local area, including
				education, training, and registered apprenticeship programs and their
				relationship to such business, job seeker, and worker needs, employment
				opportunities, and economic development needs; and
						(E)the integrated
				education and training activities that will be carried out under this title or
				title II and the alignment of those
				activities.
						.
				107.Use of funds
			 for youth activitiesSection
			 129 of the Workforce Investment Act of 1998 (29 U.S.C. 2854) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (5),
			 by striking and after the semicolon;
					(B)in paragraph (6),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(7)to provide
				opportunities for career pathways for eligible
				youth.
							;
				and
					(2)in subsection
			 (c)—
					(A)in paragraph
			 (1)(C)—
						(i)in
			 clause (iii), by striking and after the semicolon;
						(ii)in
			 clause (iv)(II), by striking the period and inserting a semicolon; and
						(iii)by adding at
			 the end the following:
							
								(v)opportunities for
				career pathways; and
								(vi)for the
				completion of secondary school, in appropriate
				cases.
								;
				and
						(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (I), by striking and after the semicolon;
						(ii)in
			 subparagraph (J), by striking the period and inserting ; and;
			 and
						(iii)by adding at
			 the end the following:
							
								(K)dual enrollment
				opportunities.
								.
						108.Use of funds
			 for employment and training activitiesSection 134(d) of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2864(d)) is amended—
				(1)in paragraph
			 (3)(A)(i)(I), by striking and are unable to obtain employment through
			 core services provided under paragraph (2); and
				(2)in paragraph
			 (4)—
					(A)in subparagraph
			 (A)(i), by striking and who are unable to obtain or retain employment
			 through such services;
					(B)in subparagraph
			 (D)—
						(i)in
			 clause (viii), by striking and after the semicolon;
						(ii)in
			 clause (ix), by striking the period and inserting ; and;
			 and
						(iii)by adding at
			 the end the following:
							
								(x)integration of
				adult education and training.
								;
				and
						(C)in subparagraph
			 (G)(ii)—
						(i)in subclause
			 (II), by striking or after the semicolon;
						(ii)in subclause
			 (III), by striking the period and inserting ; or; and
						(iii)by adding at
			 the end the following:
							
								(IV)the local board
				determines that it would facilitate the training of multiple individuals in
				high-demand occupations; or
								(V)the local board
				determines that it would facilitate the provision of integrated education and
				training
				programs.
								.
						109.Performance
			 accountability systemSection
			 136(b)(2)(A) of the Workforce Investment Act of 1998 (29 U.S.C. 2871(b)(2)(A))
			 is amended—
				(1)in clause
			 (i)—
					(A)in the matter
			 preceding subclause (I), by striking and (for participants who are
			 eligible youth age 19 through 21) for youth activities authorized under section
			 129; and
					(B)in subclause
			 (IV)—
						(i)by inserting
			 and performance on the core indicators described in section 212, as
			 appropriate after recognized equivalent; and
						(ii)by
			 striking , or by participants who are eligible youth age 19 through 21
			 who enter postsecondary education, advanced training, or unsubsidized
			 employment; and
						(2)in clause
			 (ii)—
					(A)in the matter
			 preceding subclause (I), by striking (for participants who are eligible
			 youth age 14 through 18);
					(B)in subclause (I),
			 by striking and, as appropriate, work readiness or occupational
			 skills and inserting , workplace skills, or occupation skills,
			 as appropriate;
					(C)in subclause
			 (II), by striking and after the semicolon;
					(D)in subclause
			 (III), by striking the period and inserting ; and; and
					(E)by adding at the
			 end the following:
						
							(IV)performance on
				measures described in subclauses (I), (II), and (III) of clause (i) by youth 18
				years of age and
				older.
							.
					110.Demonstration
			 and pilot projectsSection
			 171(b)(1) of the Workforce Investment Act of 1998 (29 U.S.C. 2916(b)(1)) is
			 amended—
				(1)in subparagraph
			 (G), by striking and after the semicolon;
				(2)in subparagraph
			 (H), by striking the period and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(I)projects that
				assist low skill and limited English proficient workers to acquire the basic,
				English, work readiness, and applied technical or occupational skills through
				integrated education and training programs to successfully transition to
				postsecondary education, workforce development, and employment in career
				pathways; and
						(J)projects that
				test effective ways to develop comprehensive career pathways learning
				approaches that fully align adult education with secondary education,
				postsecondary education, including registered apprenticeship programs,
				workforce development, and supportive service activities, and with regional
				economic development strategies to meet the skill needs of existing and
				emerging regional employers as well as the needs of low skilled adults, helping
				adults, especially those who are low skilled, to advance through progressive
				levels of education and training as quickly as possible and gain education and
				workforce skills of demonstrated value to the labor market at each
				level.
						.
				IIAdult Education,
			 Literacy, and Workplace Skills
			201.PurposeSection 202 of the Adult Education and
			 Family Literacy Act (20 U.S.C. 9201) is amended—
				(1)in paragraph (1),
			 by inserting and postsecondary education or training after
			 self-sufficiency;
				(2)in paragraph (2),
			 by striking and after the semicolon;
				(3)in paragraph
			 (3)—
					(A)by inserting
			 and transition to postsecondary education and career pathways
			 after education; and
					(B)by striking the
			 period and inserting ; and; and
					(4)by adding at the
			 end the following:
					
						(4)assist adults
				with limited English proficiency in improving their reading, writing, speaking,
				listening, and comprehension skills in English and mathematical skills and
				acquiring an understanding of the American system of Government, individual
				freedom, and the responsibilities of
				citizenship.
						.
				202.Definitions
				(a)In
			 generalSection 203 of the
			 Adult Education and Family Literacy Act (20 U.S.C. 9202) is amended—
					(1)by redesignating paragraphs (3), (4), (5),
			 (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), and (18),
			 as paragraphs (4), (5), (6), (7), (8), (9), (10), (11), (12), (15), (16), (17),
			 (18), (19), (20), and (21), respectively;
					(2)by inserting
			 after paragraph (2) the following:
						
							(3)Career
				pathwayThe term career pathway has the meaning
				given the term in section 101 of the Workforce Investment Act of
				1998.
							; 
					(3)in paragraph (6),
			 as redesignated by paragraph (1)—
						(A)in the matter
			 preceding subparagraph (A), by inserting an organization that has
			 demonstrated effectiveness in providing adult education, literacy, and
			 workplace skills activities that may include after
			 means;
						(B)in subparagraph
			 (B), by striking of demonstrated effectiveness;
						(C)in subparagraph
			 (C), by striking of demonstrated effectiveness;
						(D)in subparagraph
			 (H), by striking and after the semicolon;
						(E)in subparagraph
			 (I), by striking the period and inserting ; and; and
						(F)by adding at the
			 end the following:
							
								(J)a partnership
				between an entity described in any of subparagraphs (A) through (I) and an
				employer.
								;
						(4)in paragraph (8),
			 as redesignated by paragraph (1)—
						(A)in the matter
			 preceding subparagraph (A)—
							(i)by
			 inserting the economic prospects for after sustainable
			 changes in; and
							(ii)by
			 inserting and that better enable parents to support their children's
			 learning needs after a family;
							(B)by redesignating
			 subparagraphs (A) through (D) as subparagraphs (B) through (E), respectively;
			 and
						(C)by inserting
			 before subparagraph (B), as redesignated by subparagraph (B), the
			 following:
							
								(A)Parent adult
				education, literacy, and workplace skills activities that lead to readiness for
				postsecondary education or training, career advancement, and economic
				self-sufficiency.
								;
						(5)by inserting
			 after paragraph (12), as redesignated by paragraph (1), the following:
						
							(13)Integrated
				education and trainingThe term integrated education and
				training has the meaning given the term in section 101 of the Workforce
				Investment Act of 1998.
							(14)Integrated
				English literacy and civics education programThe term
				integrated English literacy and civics education program means
				programs of instruction designed to help an individual of limited English
				proficiency achieve competence in English through contextualized instruction on
				the rights and responsibilities of citizenship, naturalization procedures,
				civic participation, and United States history and Government to help such an
				individual acquire the skills and knowledge to become an active and informed
				parent, worker, and community member.
							;
				and
					(6)by adding at the
			 end the following:
						
							(22)Workplace
				skillsThe term workplace skills has the meaning
				given the term in section 101 of the Workforce Investment Act of
				1998.
							.
					(b)Conforming
			 amendmentSection 173A(b)(8) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2918a(b)(8)) is amended by striking section 203(10) of
			 the Adult Education and Family Literacy Act (20 U.S.C. 9202(10)) and
			 inserting section 203(11) of the Adult Education and Family Literacy Act
			 (20 U.S.C. 9202(11)).
				203.Authorization
			 of appropriationsSection 205
			 of the Adult Education and Family Literacy Act (20 U.S.C. 9204) is amended to
			 read as follows:
				
					205.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title $850,000,000 for fiscal
				year 2010 and such sums as may be necessary for each succeeding fiscal
				year.
					.
			204.Reservation of
			 funds; grants to eligible agencies; allotmentsSection 211 of the Adult Education and
			 Family Literacy Act (20 U.S.C. 9211) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by striking
			 $8,000,000 and inserting $15,000,000;
					(B)in paragraph
			 (2)—
						(i)by
			 striking 1.5 percent and inserting 1.25
			 percent;
						(ii)by
			 striking $8,000,000 and inserting $12,000,000;
			 and
						(iii)by striking
			 and after the semicolon;
						(C)in paragraph (3),
			 by striking the period and inserting ; and; and
					(D)by adding at the
			 end the following:
						
							(4)shall reserve 12
				percent to carry out section 244.
							;
				and
					(2)in subsection
			 (d), by striking paragraphs (1) through (4) and inserting the following:
					
						(1)(A)is at least 16 years of
				age;
							(B)is beyond the age of compulsory school
				attendance under the law of the State or outlying area;
							(C)does not have a secondary school
				diploma or its recognized equivalent; and
							(D)is not enrolled in secondary school;
				or
							(2)is an
				individual—
							(A)described in each
				of subparagraphs (A), (B), and (D) of paragraph (1); and
							(B)who is limited
				English
				proficient.
							.
				205.Performance
			 accountability systemSection
			 212(b) of the Adult Education and Family Literacy Act (20 U.S.C. 9212(b)) is
			 amended—
				(1)in paragraph
			 (1)(A)—
					(A)in clause (i), by
			 inserting and the employment performance indicator described in
			 paragraph (2)(B) after paragraph (2)(A); and
					(B)in clause (ii),
			 by striking paragraph (2)(B) and inserting paragraph
			 (2)(C);
					(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (A)—
						(i)in
			 clause (ii), by striking in, retention in and all that follows
			 through the period at the end and inserting in postsecondary education,
			 including registered apprenticeship, or other skill training programs.;
			 and
						(ii)by
			 adding at the end the following:
							
								(iv)Attainment of
				work readiness, workforce skills, and certificates that are nationally or
				industry recognized or approved by the State board or local board, as
				appropriate.
								;
						(B)by redesignating
			 subparagraph (B) as subparagraph (D);
					(C)by inserting
			 after subparagraph (A) the following:
						
							(B)Employment
				performance indicatorConsistent with applicable Federal and
				State privacy laws—
								(i)an eligible
				agency shall identify in the State plan an individual participant employment
				performance indicator, which shall be entry into employment; and
								(ii)the State agency
				responsible for maintaining and analyzing the data described in clause (i)
				shall assist the eligible agency in obtaining and using quarterly wage records
				to collect such data.
								(C)Technology
				literacy indicatorBeginning in 2013, an eligible agency shall
				include a technology literacy indicator in its performance
				measure.
							;
				and
					(D)by striking
			 subparagraph (D), as redesignated by subparagraph (B), and inserting the
			 following:
						
							(D)Additional
				indicatorsAn eligible agency may identify in the State plan
				additional indicators, including customer feedback, for adult education,
				literacy, and workplace skills activities authorized under this
				subtitle.
							;
				and
					(3)in paragraph
			 (3)(B)—
					(A)in the heading,
			 by inserting and
			 employment performance indicator after
			 indicators; and
					(B)by striking
			 paragraph (2)(B) and inserting paragraph (2)(C) and for
			 the employment performance indicator described in paragraph
			 (2)(B).
					206.State
			 distribution of funds; matching requirementSection 222(a) of the Adult Education and
			 Family Literacy Act (20 U.S.C. 9222(a)) is amended—
				(1)in paragraph (1)—
					(A)by striking not more than 10
			 and inserting not less than 10; and
					(B)by striking
			 82.5 percent both places the term appears and inserting
			 80 percent; and
					(2)in paragraph (2), by striking 12.5
			 percent and inserting 15 percent.
				207.State
			 leadership activitiesSection
			 223(a) of the Adult Education and Family Literacy Act (20 U.S.C. 9223(a)) is
			 amended to read as follows:
				
					(a)Activities
						(1)Required
				activitiesEach eligible agency shall use funds made available
				under section 222(a)(2) for the following adult education, literacy, and work
				readiness skills activities:
							(A)The establishment
				or operation of professional development programs to improve the quality of
				instruction provided pursuant to local activities required under section
				231(b).
							(B)The provision of
				technical assistance to eligible providers of adult education, literacy, and
				workplace skills activities to enable them to fulfill the purpose of this
				title, as described in section 202.
							(C)The monitoring
				and evaluation of adult education and related activities to determine what
				works and broadly disseminate information about models and best practices and
				tools within the State.
							(D)The provision of
				technology assistance, including staff training, to eligible providers of adult
				education, literacy, and workplace skills activities to enable the eligible
				providers to improve the quality of such activities.
							(E)Coordination with
				the workforce investment systems supported under title I.
							(2)Permissible
				activitiesEach eligible agency may use funds made available
				under section 222(a)(2) for 1 or more of the following adult education,
				literacy, and workplace skills activities:
							(A)The support for
				State or regional networks of literacy resource centers.
							(B)Incentives for
				program coordination and integration, and performance awards.
							(C)Developing and
				disseminating curricula for postsecondary and job training readiness, including
				curricula for using technology for distance learning and for instructional and
				teacher training purposes.
							(D)Coordination with
				existing support services, such as transportation, child care, and other
				assistance designed to increase rates of enrollment in, and successful
				completion of, adult education, literacy, and workplace skills activities, to
				adults enrolled in such activities.
							(E)Developing
				innovative content and models for integrated education and training
				programs.
							(F)Developing
				innovative content and models to foster the transition to postsecondary
				education and career pathways.
							(G)Linkages with
				postsecondary educational institutions.
							(H)Linkages with
				community-based organizations.
							(I)Support for
				recruitment and outreach for instructors, students, and
				employers.
							.
			208.State
			 planSection 224 of the Adult
			 Education and Family Literacy Act (20 U.S.C. 9224) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (11), by striking
			 and after the semicolon;
					(B)in paragraph
			 (12), by striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(13)a description of
				the knowledge and skills necessary for acceptance in postsecondary education
				and training;
							(14)a description of
				any certification or other requirements for instructors in eligible adult
				education, literacy, and workplace skills program providers in the
				State;
							(15)a description of
				the professional development needs of adult education, literacy, and workplace
				skills providers in the State;
							(16)a description of
				how the State will—
								(A)use technology to
				improve the quality of adult education, literacy, and workplace skills
				services; and
								(B)expand access to
				such services for workers and students;
								(17)a description of
				how the State will carry out programs described in section 244;
							(18)a description of
				the data system that the State will use to track over time student outcomes on
				the performance measures described in section 212;
							(19)a description of
				the State’s program to invest in the skills of workers, including plans for
				involving business as an active partner in the effort; and
							(20)a description of
				how the adult education programs will be integrated with occupational skills
				programs and aligned with postsecondary education, career, and technical
				education, workforce development programs, and other Federal funds available
				under title I and other relevant Federal
				programs.
							;
					(2)by striking
			 subsection (e) and inserting the following:
					
						(e)Peer review and
				plan approvalThe Secretary
				shall—
							(1)establish a peer
				review process to assist in the review and approval of State plans;
							(2)in consultation
				with the National Institute for Adult Education, Literacy, and Workplace
				Skills, appoint individuals, representing the range of stakeholders, to the
				peer-review process, including—
								(A)representatives of
				adult learners, adult education, literacy, and workplace skills providers,
				eligible agencies, State educational agencies, institutions of higher
				education, representatives of local or State workforce investment boards;
				and
								(B)experts in the
				fields of adult education, literacy, and workplace skills;
								(3)approve a State plan within 120 days after
				receiving the plan, unless the Secretary makes a written determination, within
				30 days after receiving the plan, that the plan does not meet the requirements
				of this section or is inconsistent with specific provisions of this subtitle;
				and
							(4)not finally disapprove of a State plan
				before offering the eligible agency the opportunity, prior to the expiration of
				the 30-day period beginning on the date on which the eligible agency received
				the written determination described in paragraph (3), to revise the plan, and
				providing technical assistance in order to assist the eligible agency in
				meeting the requirements of this
				subtitle.
							;
				and
				(3)by striking
			 subsections (f) and (g).
				209.Programs for
			 corrections education and other institutionalized individualsSection 225 of the Adult Education and
			 Family Literacy Act (20 U.S.C. 9225) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (3),
			 by striking and after the semicolon at the end;
					(B)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(5)integrated
				education and training programs;
							(6)career pathways
				programs;
							(7)dual enrollment
				programs; and
							(8)preparation for
				postsecondary education and
				training.
							;
					(2)by redesignating
			 subsection (d) as subsection (e); and
				(3)by inserting
			 after subsection (c) the following:
					
						(d)ReportIn
				addition to any report required under section 212(c), each eligible agency that
				receives assistance provided under this section shall annually prepare and
				submit to the Secretary a report on the progress, as described in section
				212(c)(1), of the eligible agency with respect to the programs and activities
				of the eligible entity receiving assistance under this
				section.
						.
				210.Grants and
			 contracts for eligible providersSection 231(b)(1) of the Adult Education and
			 Family Literacy Act (20 U.S.C. 9241(b)(1)) is amended to read as
			 follows:
				
					(1)Adult education,
				literacy, and workplace skills services, which may include workplace literacy
				services, integrated education and training services, and transition to
				postsecondary education and training and career
				pathways.
					.
			211.Local
			 applicationSection 232 of the
			 Adult Education and Family Literacy Act (20 U.S.C. 9242) is amended—
				(1)in the matter preceding paragraph (1), by
			 inserting the measurable goals to be accomplished as a result of the
			 grant or contract and after including;
				(2)in paragraph (1),
			 by striking and after the semicolon;
				(3)in paragraph (2),
			 by striking the period and inserting ; and; and
				(4)by adding at the
			 end the following:
					
						(3)a description of
				how the grantee or contractor will collect data for purposes of reporting
				performance measures to assess and evaluate the progress of adult education
				students and
				activities.
						.
				212.Administrative
			 provisionsSection 241 of the
			 Adult Education and Family Literacy Act (20 U.S.C. 9251) is amended by adding
			 at the end the following:
				
					(c)Rulemaking
						(1)In
				generalThe Secretary shall issue such regulations as are
				necessary to reasonably ensure compliance with this title.
						(2)ConsultationBefore
				publishing in the Federal Register proposed regulations to carry out this
				title, the Secretary shall consult with the Secretary of Labor and obtain the
				advice and recommendations of representatives of—
							(A)adult
				learners;
							(B)adult education,
				literacy, and workplace skills providers;
							(C)eligible
				agencies;
							(D)State educational
				agencies;
							(E)institutions of
				postsecondary education, including community colleges;
							(F)representatives
				of State and local workforce investment boards;
							(G)other
				organizations involved with the implementation and operation of programs under
				this title; and
							(H)community based
				organizations involved with the implementation and operation of programs under
				this title.
							(3)Meetings and
				electronic exchangeThe advice and recommendations described in
				paragraph (2) may be obtained through such mechanisms as regional meetings and
				electronic exchanges of
				information.
						.
			213.National
			 institute for adult education, literacy, and workplace skillsSection 242 of the Adult Education and
			 Family Literacy Act (20 U.S.C. 9252) is amended—
				(1)by striking the
			 section heading and inserting the following National Institute for Adult Education, Literacy,
			 and Workplace Skills;
				(2)by striking
			 subsection (a) and inserting the following:
					
						(a)PurposeThe
				purpose of the National Institute for Adult Education, Literacy, and Workplace
				Skills is to—
							(1)provide national
				leadership regarding adult education and family literacy;
							(2)coordinate adult
				education, literacy, and workplace skills services and policy; and
							(3)serve as a
				national resource for adult education, literacy, and workplace skills programs
				by—
								(A)providing the
				best and most current information available;
								(B)providing
				national leadership on the use of technology for adult education; and
								(C)supporting the
				creation of new ways to offer adult education, literacy, and workplace skills
				services of proven effectiveness.
								;
				
				(3)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking National Institute for Literacy and inserting
			 National Institute for Adult Education, Literacy, and Workplace
			 Skills;
					(B)in paragraph (2),
			 by striking separate and inserting independent;
			 and
					(C)in paragraph (3),
			 by striking National Institute for Literacy Advisory Board and
			 inserting National Institute for Adult Education, Literacy, and
			 Workplace Skills Advisory Board;
					(4)in subsection
			 (c)(1)—
					(A)in subparagraph
			 (A)—
						(i)in
			 clause (iii), by striking and after the semicolon;
						(ii)in
			 clause (iv), by inserting and after the semicolon; and
						(iii)by adding at
			 the end the following:
							
								(v)effective
				practices for integrated English literacy and civics education
				programs;
								;
						(B)by striking
			 subparagraph (D) and inserting the following:
						
							(D)to collect and
				disseminate information on methods of advancing education and literacy that
				show great promise for adults eligible for services under this
				title;
							;
					(C)by striking
			 subparagraph (E) and inserting the following:
						
							(E)to provide policy
				and technical assistance to Federal, State, and local organizations for the
				improvement of adult education, literacy, and workplace skills
				services;
							;
				
					(D)in subparagraph
			 (G), by inserting and integrated English literacy and civics education
			 programs after workforce investment activities;
					(E)in subparagraph
			 (H), by striking and after the semicolon;
					(F)in subparagraph
			 (I), by striking the period and inserting a semicolon; and
					(G)by adding at the
			 end the following:
						
							(J)to carry out
				section 306 of the Adult Education and
				Economic Growth Act of 2009; and
							(K)not later than 4
				years after the date of enactment of the Adult Education and Economic Growth
				Act of 2009, to conduct an evaluation and submit a report to the Interagency
				Group, the Committee on Health, Education, Labor, and Pensions of the Senate,
				and the Committee on Education and Labor of the House of Representatives on the
				effectiveness of programs funded under this title in achieving the purpose
				described in section 202, which evaluation and report shall include—
								(i)a
				longitudinal study of outcomes for adult learners served under programs under
				this title;
								(ii)an analysis of
				the adequacy of the performance measures identified in section 212; and
								(iii)recommendations
				for improved performance measures and on how to improve program
				effectiveness.
								; and
				
					(5)in subsection
			 (e)—
					(A)in the heading,
			 by striking National
			 Institute for Literacy Advisory Board and inserting
			 National Institute for
			 Adult Education, Literacy, and Workplace Skills Advisory
			 Board; and
					(B)in paragraph
			 (1)(A), by striking National Institute for Literacy Advisory
			 Board and inserting National Institute for Adult Education,
			 Literacy, and Workplace Skills Advisory Board.
					214.National
			 leadership activitiesSection
			 243 of the Adult Education and Family Literacy Act (20 U.S.C. 9253) is amended
			 to read as follows:
				
					243.National
				leadership activitiesThe
				Secretary shall establish and carry out a program of national leadership
				activities to improve the quality and outcomes of adult education, literacy,
				and workplace skills programs nationwide. Such activities shall include the
				following:
						(1)Technical
				assistance, which may include—
							(A)assistance to
				eligible providers in developing and using certification systems, performance
				measures, and data systems for the improvement of adult education, literacy,
				and workplace skills activities, including family literacy services, transition
				to postsecondary education or career pathways, and integrated English literacy
				and civics education programs;
							(B)assistance
				related to professional development activities and assistance for the purpose
				of developing, improving, identifying, and disseminating the most successful
				methods and techniques for providing adult education, literacy, and workplace
				skills activities, including family literacy services, transition to
				postsecondary education or career pathways, and integrated English literacy and
				civics education programs, based on scientific evidence where available;
				or
							(C)assistance in
				distance learning and promoting and improving the use of technology in the
				classroom.
							(2)National
				demonstration projects for improving adult education, literacy, and workplace
				skills services, which may include projects that—
							(A)accelerate
				learning outcomes for adult learners with the lowest literacy levels;
							(B)promote career
				pathways;
							(C)allow dual
				enrollment in adult secondary education and credit bearing postsecondary
				coursework;
							(D)provide
				integrated education and training services;
							(E)build capacity to
				enhance the intensity of adult education, literacy, and workplace skills
				services;
							(F)establish
				partnerships to improve the quality of and expand adult education, literacy,
				and workplace skills services to more adults;
							(G)provide
				professional development opportunities to adult education, literacy, and
				workplace skills service providers;
							(H)develop new
				curricula and methods of instruction that improve learning outcomes in adult
				education, literacy, and workplace skills programs; and
							(I)provide
				integrated English literacy and civics education program instruction.
							(3)Dissemination of
				the results and best practices identified in the national demonstration
				projects described in paragraph (2).
						(4)Program
				evaluation and data collection and
				reporting.
						.
			215.Integrated
			 English literacy and civics education programsChapter 4 of subtitle A of the Adult
			 Education and Family Literacy Act (20 U.S.C. 9251 et seq.) is amended by adding
			 at the end the following:
				
					244.Integrated
				English literacy and civics education programs
						(a)In
				generalFrom funds reserved under section 211(a)(4) for each
				fiscal year, the Secretary shall award grants to States, in accordance with the
				allocations under subsection (b), for integrated English literacy and civics
				education programs.
						(b)Allocations
							(1)In
				generalSubject to paragraph (2), of the funds described in
				subsection (a), the Secretary shall allocate—
								(A)65 percent to
				States on the basis of a State's need for integrated English and civics
				education programs, as determined by calculating each State's share of a
				10-year average of the data compiled by the Office of Immigration Statistics of
				the Department of Homeland Security, for immigrants admitted for lawful
				permanent residence for the 10 most recent years; and
								(B)35 percent to
				States on the basis of whether the State experienced growth, as measured by the
				average of the 3 most recent years for which data compiled by the Office of
				Immigration Statistics of the Department of Homeland Security are available,
				for immigrants admitted for lawful permanent residence.
								(2)MinimumNo
				State shall receive an allocation under paragraph (1) for a fiscal year in an
				amount that is less than
				$60,000.
							.
			III21st Century
			 Technology and Skills for Adult Learners
			301.PurposesThe purposes of this title are the
			 following:
				(1)To expand access
			 to adult education services through the use of technology.
				(2)To provide
			 professional development for providers of adult education, literacy, and
			 workplace skills services so that they are able to—
					(A)effectively use
			 technology in the delivery of adult education, literacy, and workplace skills
			 services; and
					(B)improve the
			 quality of instruction and accelerate the—
						(i)achievement of
			 basic educational skills, English language literacy, and secondary school
			 equivalency or postsecondary education; and
						(ii)training
			 readiness for adult learners.
						(3)To assist States
			 in developing a 21st Century delivery system for adult education, literacy, and
			 workplace skills services.
				(4)To assist adults
			 in developing technology literacy.
				302.DefinitionsIn this title:
				(1)Adult education
			 termsThe terms adult
			 education, eligible agency, eligible provider,
			 Secretary, and State have the meanings given the
			 terms in section 203 of the Adult Education and Family Literacy Act (20 U.S.C.
			 9202).
				(2)Distance
			 educationThe term
			 distance education has the meaning given the term in section 103
			 of the Higher Education Act of 1965 (20 U.S.C. 1003).
				(3)InstituteThe term Institute means the
			 National Institute for Adult Education, Literacy, and Workplace Skills
			 established under section 242 of the Adult Education and Family Literacy Act
			 (20 U.S.C. 9252).
				(4)Technology
			 literacyThe term
			 technology literacy means the knowledge and skills in using
			 contemporary information, communication and learning technologies in a manner
			 necessary for successful lifelong learning and citizenship in the
			 knowledge-based, digital, and global 21st Century, which includes the
			 abilities—
					(A)to effectively communicate and
			 collaborate;
					(B)to analyze and solve problems;
					(C)to access, evaluate, manage, and create
			 information and otherwise gain information literacy; and
					(D)to do so in a safe and ethical
			 manner.
					303.Reservation of
			 funds and allotments
				(a)Reservation of
			 fundsFrom the sums appropriated under section 307 for a fiscal
			 year, the Secretary shall reserve 3 percent or $7,500,000 to carry out section
			 306, whichever amount is less.
				(b)Allotment of
			 remainderFrom the sums remaining for a fiscal year after making
			 the reservation under subsection (a), the Secretary shall allot—
					(1)75 percent to
			 carry out section 305;
					(2)20 percent to
			 carry out section 304; and
					(3)5 percent for
			 administrative costs in carrying out section 304.
					(c)Allotments to
			 eligible agencies
					(1)In
			 generalFrom the sums available to carry out section 304 for a
			 fiscal year, the Secretary shall allot to each eligible agency with an approved
			 application an amount that bears the same relationship to such sums as the
			 amount received under section 211(c)(2) of the Adult Education and Family
			 Literacy Act (20 U.S.C. 9211(c)(2)) by such eligible agency bears to the amount
			 received under such section for such fiscal year by all eligible
			 agencies.
					(2)Minimum
			 allotmentNo eligible agency shall receive an allotment under
			 paragraph (1) for a fiscal year in amount that is less than $100,000. If the
			 amount appropriated to carry out section 304 for a fiscal year is not
			 sufficient to pay such minimum allotment, the amount of such minimum allotments
			 shall be ratably reduced.
					304.Grants to
			 eligible agencies
				(a)Authorization
			 of grantsThe Secretary shall award grants to eligible agencies
			 from allotments under section 303(b).
				(b)Application
					(1)In
			 generalEach eligible agency
			 that desires to receive a grant under this title shall submit an application to
			 the Secretary at such time, in such manner, and accompanied by such information
			 as the Secretary may require.
					(2)ContentsAn
			 application submitted under paragraph (1) shall contain the following:
						(A)A description of
			 the eligible agency's technology plan for the adult education system, including
			 measurable goals to be achieved.
						(B)A description of
			 how the eligible agency will provide technical assistance and support to local
			 programs.
						(C)A description of
			 how the eligible agency will use technology to expand adult education,
			 literacy, and workplace skills services to more adults, including those in
			 rural areas.
						(D)A description of
			 the long-term goals and strategies for improved outcomes for adult
			 learners.
						(E)A description of
			 the professional development activities to be undertaken.
						(F)A description of
			 the performance benchmarks and how data will be collected.
						(G)A description of
			 how the eligible agency will ensure that grants or contracts to eligible
			 providers are of sufficient size and scope to achieve the purposes of this
			 title.
						(c)ActivitiesAn eligible agency that receives a grant
			 under this title shall carry out the following:
					(1)Developing a
			 statewide technology plan for the adult education system.
					(2)Providing
			 professional development for adult education, literacy, and workplace skills
			 service providers.
					(3)Providing access
			 to curricula, instruction, and assessment for adult learners and eligible
			 providers.
					(4)Supporting the
			 development of curricula and assessment tools for adult education, literacy,
			 and workplace skills service providers.
					(5)Providing
			 guidance and technical assistance to eligible providers.
					(6)Supporting
			 innovative pilot projects such as the use of assistive technology to deliver
			 content to adult learners.
					305.Grants and
			 contracts to eligible providers
				(a)Authorization
			 of grants and contractsAn eligible agency that receives a grant
			 under this title shall award grants and contracts to eligible providers to
			 carry out activities described in this section.
				(b)Eligible
			 provider applicationAn eligible provider that desires to receive
			 a grant or contract under this title shall submit an application to an eligible
			 agency, which shall include—
					(1)a description of
			 how the eligible provider will integrate technology into the eligible
			 provider's delivery of adult education, literacy, and workplace skills
			 services;
					(2)a description of
			 professional development activities to be undertaken; and
					(3)a description of
			 plans to regularly replace computers and servers that lack the functional
			 capabilities to process new online applications and services, including video
			 conferencing, video streaming, virtual simulations, and distance education
			 courses.
					(c)Eligible
			 provider activitiesAn
			 eligible provider that receives a grant or contract under this title shall
			 carry out the following:
					(1)Acquiring and
			 effectively implementing technology tools, applications, and other resources in
			 conjunction with enhancing or redesigning adult education, literacy, and
			 workplace skills curricula to increase adult learning outcomes and improve
			 adult technology literacy.
					(2)Acquiring and
			 effectively implementing technology tools, applications, and other resources
			 to—
						(A)conduct on-going
			 assessments and use other timely data systems to more effectively identify
			 individual learning needs and guide personalized instruction, learning, and
			 appropriate interventions that address those personalized student learning
			 needs; and
						(B)support
			 individualized learning, including through instructional software and digital
			 content that support the learning needs of each student or through providing
			 access to high quality courses and instructors, especially in rural
			 areas.
						(3)Providing
			 professional development activities for providers of adult education, literacy,
			 and workplace skills services that includes—
						(A)training that is
			 on-going, sustainable, timely, and directly related to delivering adult
			 education, literacy, and workplace skills services;
						(B)training in
			 strategies and pedagogy in the delivery of adult education, literacy, and
			 workplace skills services that involves the use of technology and curriculum
			 redesign as key components of changing teaching and learning and improving
			 outcomes for adult learners;
						(C)training in the
			 use of technology to ensure that providers of adult education, literacy, and
			 workplace skills services are able to use technology for data analysis to
			 enable individualized instruction and to use technology to improve technology
			 literacy for adult learners; and
						(D)training that
			 includes on-going communication and follow-up with instructors, facilitators,
			 and peers.
						(4)Acquisition and
			 implementation of technology tools, applications, and other resources to be
			 employed in professional development activities.
					306.National Adult
			 Learning and Technology Resource Center
				(a)In
			 generalThe Institute shall
			 establish and maintain the National Adult Learning and Technology Resource
			 Center (referred to in this section as the Center).
				(b)Duties of the
			 CenterThe Center shall—
					(1)develop frameworks
			 for technology-based learning and professional development materials for adult
			 education, literacy, and workplace skills;
					(2)develop
			 frameworks for performance measures for technology literacy;
					(3)provide technical assistance to eligible
			 entities and eligible providers of adult education, literacy, and workplace
			 skills;
					(4)support distance
			 education for professional development for eligible entities and eligible
			 providers of adult education, literacy, and workplace skills services;
					(5)support the
			 innovative uses of technology, such as the use of assistive technology, to
			 deliver content to adult learners; and
					(6)be accessible to
			 the public through the website of the Institute.
					307.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title $250,000,000 for fiscal
			 year 2010 and such sums as may be necessary for each succeeding fiscal
			 year.
			IVResearch in
			 adult education
			401.Research in
			 adult education
				(a)In
			 generalSection 133(c)(2)(A) of the Education Sciences Reform Act
			 of 2002 (20 U.S.C. 9533(c)(2)(A)) is amended by inserting education
			 and before literacy.
				(b)National
			 research and development center
					(1)In
			 generalThe Secretary of Education shall direct the Commissioner
			 for Education Research of the National Center for Education Research
			 established pursuant to section 131 of the Education Sciences Reform Act of
			 2002 (20 U.S.C. 9531) to establish a national research and development center
			 for adult education, literacy, and workplace skills as described in section
			 133(c)(2)(A) of such Act (20 U.S.C. 9533(c)(2)(A)).
					(2)Provision for
			 expansion of researchIf, as of the date of the enactment of this
			 Act, the Commissioner for Education Research of the National Center for
			 Education Research has established a center for adult literacy in accordance
			 with section 133(c)(2)(A) of the Education Sciences Reform Act of 2002 (20
			 U.S.C. 9533(c)(2)(A)), the Commissioner shall expand the topic of research of
			 such center to include adult education, in accordance with the amendment made
			 by subsection (a).
					VEmployer
			 Incentives
			501.Credit for
			 employer educational assistance programs
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
					
						45R.Credit for
				employer educational assistance programs
							(a)General
				ruleFor purposes of section 38, in the case of an employer, the
				employer educational assistance program credit determined under this section
				for the taxable year is an amount equal to 50 percent of the qualified
				educational assistance expenses paid or incurred by the taxpayer to or on
				behalf of any employee of the taxpayer during the taxable year, regardless if
				the program is provided at the workplace or outside of the workplace.
							(b)Limitations
								(1)Per employee
				limitationThe amount of the qualified educational assistance
				expenses taken into account under subsection (a) with respect to any employee
				for the taxable year shall not exceed $5,250.
								(2)Total
				limitationThe aggregate amount of the qualified educational
				assistance expenses taken into account under subsection (a) with respect to all
				employees of the taxpayer for the taxable year shall not exceed the average of
				the aggregate qualified educational assistance expenses with respect to all
				employees of the taxpayer taken into account under subsection (a) in the 3
				taxable years preceding such taxable year.
								(3)Transition
				rule
									(A)In
				generalIn the case of a taxable year in which qualified
				educational assistance expenses of the taxpayer have not been taken into
				account under subsection (a) for each of the 3 taxable years preceding such
				taxable year, the aggregate amount of the qualified educational assistance
				expenses taken into account under subsection (a) with respect to all employees
				of the taxpayer for such taxable year shall not exceed the average of the sum
				of—
										(i)the aggregate
				qualified educational assistance expenses with respect to all employees of the
				taxpayer taken into account under subsection (a) in any of the 3 taxable years
				preceding such taxable year, plus
										(ii)the aggregate
				amount of amounts paid or expenses incurred by the employer, for which an
				exclusion was allowable to any employee of the employer under section 127, in
				any of such 3 taxable years in which no expenses were taken into account under
				subsection (a), plus
										(iii)in the case of
				a taxable year in which expenses have not been taken into account under
				subsection (a) or section 127 for each of the 3 taxable years preceding such
				taxable year, an amount equal to—
											(I)$5,250,
				multiplied by
											(II)the number of
				employees of the taxpayer with respect to which the taxpayer has qualified
				educational assistance expenses in such taxable year.
											(c)Qualified
				educational assistance expensesFor purposes of this
				section—
								(1)In
				generalThe term qualified educational assistance
				expenses means expenses paid for educational assistance pursuant to an
				educational assistance program (within the meaning of section 127(b)).
								(2)Educational
				assistanceThe term educational assistance has the
				meaning given such term by section 127(c)(1), applied without regard to
				subparagraph (B) thereof, except that such term includes a payment only if such
				payment is made with respect to an employee enrolled in a program provided at
				the workplace or outside of the workplace—
									(A)leading to a
				sub-baccalaureate degree or career technical certificate awarded by an
				accredited postsecondary institution; or
									(B)in basic
				education, workplace skills, or English language training leading to a
				nationally recognized certificate of proficiency.
									(d)Other
				definitions and special rulesRules similar to the rules of
				paragraphs (2) through (5) of section 127(c) shall apply for purposes of this
				section.
							(e)Denial of
				double benefitNo deduction or other credit shall be allowed
				under this chapter to an employer for any amount taken into account in
				determining the credit under this
				section.
							.
				(b)Credit included
			 in general business creditSection 38(b) of the Internal Revenue
			 Code of 1986 is amended by striking plus at the end of paragraph
			 (34), by striking the period at the end of paragraph (35) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
					
						(36)the employer
				educational assistance program credit determined under section
				45R(a).
						.
				(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
					
						
							Sec. 45R. Credit for employer
				educational assistance
				programs.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to expenses
			 relating to courses of instruction beginning after December 31, 2009.
				
